UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1898


DEANNA JEAN CHEETHAM,

                Plaintiff - Appellant,

          v.

LOCOMOTIVE   ENGINEERS   &      CONDUCTORS   MUTUAL     PROTECTIVE
ASSOCIATION, a/k/a LECMPA,

                Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:12-cv-00388)


Submitted:   January 30, 2013                Decided:   March 19, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory G. Paul, MORGAN & PAUL, PLLC, Sewickley, Pennsylvania,
for Appellant.     Jeffrey M. Wakefield, Erica M. Baumgras,
FLAHERTY SENSABAUGH BONASSO PLLC, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Deanna     Jean     Cheetham       appeals   the       district     court’s

order       granting        Locomotive        Engineers       &        Conductors     Mutual

Protective Association’s (“LECMPA”) motion to dismiss her claim

for insurance benefits. *                 See Fed. R. Civ. P. 12(b)(6).                    We

affirm.

                 This court reviews de novo a district court’s order

dismissing a complaint for failure to state a claim, assuming

that all well-pleaded nonconclusory factual allegations in the

complaint are true.                Aziz v. Alcolac, Inc., 658 F.3d 388, 391

(4th Cir. 2011).            Statements of bare legal conclusions, however,

“are       not    entitled         to   the   assumption          of     truth”     and   are

insufficient to state a claim.                  Ashcroft v. Iqbal, 556 U.S. 662,

664 (2009).

                 Cheetham     does      not   dispute     that      the    terms     of   her

insurance policy provided that the cause of termination assigned


       *
       By failing to challenge in her brief the district court’s
application of Michigan law or the court’s dismissal of her
statutory and common law bad faith claims, Cheetham has
forfeited appellate review of those issues.        See Wahi v.
Charleston Area Med. Ctr., Inc., 562 F.3d 599, 607 (4th Cir.
2009) (limiting appellate review to arguments raised in brief in
accordance with Fed. R. App. P. 28(a)(9)(A)).    We also decline
to consider Cheetham’s argument that the doctrine of equitable
estoppel prevents LECMPA from denying her benefits under the
policy.   See United States v. Edwards, 666 F.3d 877, 887 (4th
Cir. 2011) (declining to address arguments raised for first time
on appeal).



                                                2
by    her   employer   conclusively        established      LECMPA’s       liability,

that her employer determined the cause for her termination was

insubordination, or that the policy did not cover termination

for   insubordination.          Although        Cheetham   asserts    that    it   was

manifestly unjust for the district court to allow LECMPA to deny

her benefits when she had prevailed in a wrongful termination

action, we have found no authority under Michigan law to create

an    exception   to    the    plain     language     of   Cheetham’s       insurance

policy.      See Palmer v. Locomotive Eng’rs’ & Conductors’ Mut.

Protective Ass’n, 155 N.W. 357, 357 (Mich. 1915) (prohibiting

employee with similar policy from admitting evidence rebutting

employer-assigned       cause      of    termination);     Stitt     v.    Locomotive

Eng’rs’ Mut. Protective Ass’n, 142 N.W. 1110, 1113 (Mich. 1913)

(holding that, although similar policy “is not favorable to the

insured,” cause assigned by employer “cannot be contradicted”).

We also reject Cheetham’s argument that she should be awarded

benefits because a person should not receive indemnity for the

consequences      of   his    or   her    own    wrongdoing.       This     argument,

whatever its merit in the abstract, is inapt under the facts of

this case, as the entity violating the law, Cheetham’s employer,

was not a party to the insurance contract.

             Finding no reversible error, we affirm the district

court’s dismissal of Cheetham’s claim for benefits.                       We dispense

with oral argument because the facts and legal contentions are

                                           3
adequately   presented   in   the   materials   before   this   Court   and

argument would not aid the decisional process.

                                                                 AFFIRMED




                                     4